Citation Nr: 0021531	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-03 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE


Whether the character of the appellant's discharge from 
service is a bar to the receipt of VA benefits.



ATTORNEY FOR THE BOARD


K. J. Alibrando, Counsel






INTRODUCTION

The appellant served on active duty from July 1981 to 
November 1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 administrative decision of the RO.  


FINDINGS OF FACT

1.  The appellant enlisted in the United States Army in July 
1981 and received a discharge under other than honorable 
conditions in November 1992.  

2.  During service, the appellant was absent without 
authority for five periods, ranging from 48 days to 2,219 
days.  

3.  The appellant's discharge from military service was the 
result of being absent without leave (AWOL) for a continuous 
period of at least 180 days.

4.  The appellant was not insane at the time that he began 
his unauthorized absences.

5.  There were no compelling circumstances to warrant the 
appellant's prolonged periods of AWOL.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to receipt of VA benefits.  38 U.S.C.A. §§ 101(2), 5303 
(West 1991); 38 C.F.R. §§ 3.1(d), 3.12, 3.354 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the appellant's service records shows that he 
enlisted in the United States Army in July 1981.  The 
evidence indicates that the appellant was absent without 
authority on several occasions in service.  The service 
records indicate that he was absent without authority from 
May 3, 1984, to May 25, 1985; May 30, 1985, to May 15, 1991; 
July 4, 1991, to February 4, 1992; February 5, 1992, to June 
27, 1992; and June 27, 1992, to September 14, 1992.  The 
appellant received a discharge under other than honorable 
conditions in lieu of court martial.  

In a January 1998 Administrative Decision, the RO determined 
that the appellant's discharge occurred as the result of his 
five periods of AWOL, ranging from 48 days to 2,219 days.  As 
a result, it was concluded that the discharge under other 
than honorable conditions was considered to be a discharge 
under dishonorable conditions for VA purposes and a bar to 
the receipt of VA benefits.  

For purposes of VA benefits, a "veteran" is a person 
discharged or released from active service under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.1(d).  VA benefits are not payable unless the period of 
service upon which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  38 C.F.R. § 3.12(a).  Benefits are not payable 
where the former service member was discharged or released 
under other than honorable conditions issued as a result of 
an AWOL for a continuous period of at least 180 days.  38 
C.F.R. § 3.12(c)(6).  Additionally, a discharge under 
dishonorable conditions will not constitute a bar to benefits 
if the individual was insane at the time of the offense 
caused the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. 
§ 3.12(b).

The bar to benefit entitlement does not apply if there are 
compelling circumstances to warrant a prolonged unauthorized 
absence.  38 C.F.R. § 3.12(c)(6).  In determining whether 
compelling circumstances warranted the prolonged unauthorized 
absence, the length and character of service exclusive of the 
period of the unauthorized absence will be considered.  This 
period should generally be of such quality and length that it 
can be characterized as honest, faithful and meritorious and 
of benefit to the nation.  Additionally, consideration may be 
given to reasons offered by the claimant including family 
emergencies or obligations. These reasons should be evaluated 
in terms of the person's age, cultural background, 
educational level and judgmental maturity.  Consideration 
should be given to how the situation appeared to the person 
himself or herself and not how the adjudicator might have 
reacted.  Hardship or suffering incurred during overseas 
service, or as a result of combat wounds or other service 
incurred or aggravated disability, is to be carefully and 
sympathetically considered in evaluating the person's state 
of mind at the time the prolonged AWOL period began.  The 
existence of a valid legal defense that would have precluded 
conviction for absence without leave is also a factor to be 
used in determining whether there are compelling 
circumstances to warrant the prolonged unauthorized absence.  
38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(c)(6)(i-iii).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed from the accepted standards 
of the community to which by birth and education he belongs 
as to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354.  

The appellant, in essence, asserts that he went AWOL because 
he was overseas and his grandfather had recently died.  He 
asserts that the length and character of his service, 
exclusive of the periods of AWOL, can be characterized as 
honest, faithful  and meritorious and of benefit to the 
nation.  In support of that assertion, the appellant has 
submitted documents showing that he was awarded an Army 
achievement medal, that he completed several training 
programs, that he was promoted to the rank of Specialist Four 
and that he was commended on several occasions for 
outstanding performance on duty.
 
The record clearly shows that the appellant's was AWOL on 
five different occasions for a total of over 2,200 days.  
These offenses precluded the appellant from performing his 
military duties, and the military authorities found that he 
had committed all of the offenses.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) has held 
that unauthorized absence is the type of offense that would 
interfere with and preclude the performance of an appellant's 
military duties and thus cannot constitute a minor offense.  
See Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994).   
Therefore, the Board finds that the appellant's offenses 
cannot be considered minor.  The Board finds that for the 
period that the appellant was not absent, his service was 
characterized by behavior that is not consistent with the 
honest, faithful, and meritorious service for which VA 
benefits were intended.

The service records show no psychiatric problems during 
service or other reason for the appellant's numerous periods 
of AWOL.  The service records contain a statement of the 
appellant in which he noted that he experienced some problems 
with alcohol and that he had attended Alcoholics Anonymous.  
The evidence does not indicate that the appellant had any 
mental impairment or disorder when he went AWOL leading to 
his discharge. The appellant has not alleged that he was 
insane at the time of his AWOL violations.  Accordingly, the 
Board concludes that the preponderance of the evidence 
establishes that the appellant was not insane at the time he 
went AWOL. 38 C.F.R. § 3.12(b).

The appellant has, however, argued that there were compelling 
circumstances to warrant his prolonged unauthorized absence 
such that the character of his discharge should not serve as 
a bar to VA benefits.  The service records contain a written 
statement from the appellant expressing his request to be 
discharged from the military.  Although the appellant 
indicated he had a wife and three children that depended on 
him for financial support, there were no compelling reasons 
stated for the periods of AWOL.  In this respect, the Board 
notes that under 38 C.F.R. § 3.12(c)(6)(ii), the reasons for 
going AWOL should be evaluated in terms of the person's age, 
cultural background, educational level and judgmental 
maturity.  The Board finds that, however, that after 
considering the foregoing criteria, compelling circumstances 
did not exist which would warrant excusing the prolonged 
period of AWOL.

The Board concludes that the foregoing evidence does not show 
that the appellant had either a valid legal defense to his 
AWOL charge, or that compelling circumstances existed which 
would have otherwise warranted his prolonged unauthorized 
absence.  Further, none of the appellant's credited service 
was associated with hardship of foreign service, combat 
wounds, or service-related disability, factors for 
consideration in prolonged absences. 38 C.F.R. § 3.12(c)(6).

The evidence of record leaves no doubt that the appellant was 
discharged under other than honorable conditions, and that he 
was absent without official leave for a continuous period of 
at least 180 days.  This type of discharge is a bar to 
entitlement to VA benefits.  Based upon the evidence of 
record, the Board finds that the appellant was not insane at 
the time he went AWOL for more than 180 days, and that 
compelling circumstances have not been shown which warrant 
his prolonged unauthorized absence.  Accordingly, the appeal 
is denied.


ORDER

As the character of the appellant's discharge from service is 
a bar to the receipt of VA benefits, the appeal is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

